DETAILED ACTION
This action is responsive to the Amendment filed on 02/14/2022. Claims 1, 3-8, 11-18, 20-24 are pending in the case. Claims 2, 9-10, 19 are canceled/withdrawn from consideration. Claims 21-24 are new. Claims 1 and 18 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 02/14/2022 (hereinafter Response), Applicant amended Claims 1, 4-8, 11-12, 14-16, 18; cancelled Claims 2, 9-10, 19; added Claims 21-24; Amended the Disclosure; and argued against all objections and rejections previously set forth in the Office Action dated 11/12/2021 (hereinafter Previous action).
Applicant's amendment to the disclosure is acknowledged.
Applicant's amendment to the drawings is acknowledged.
Applicant’s amendment to the claims to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure (drawing and specification) is respectfully withdrawn.
In response to Applicant's argument with respect to the rejection of claims 1, 2, 5, 18, and 19 as anticipated by BEN-HAMADOU (see Response, page 11), Examiner agrees.
Applicant has amended independent claim 1 to incorporate some elements of now-canceled claim 2 (wherein the determining of a control target comprises: searching for a plurality of control targets on the basis of the result of monitoring of the gaze of the occupant; and specifying one of the plurality of control targets on the basis of the control command from the occupant), now-canceled claim 9 (providing feedback to the occupant through a feedback unit installed inside the vehicle and including a reference region) and now canceled-claim 10 (rotating the feedback unit such that the reference region faces the control target when the control target is determined).
Claim 9 was previously rejected as obvious over BEN-HAMADOU (see Previous action, page 14 item 47) and claim 10 was rejected as obvious over BEN-HAMADOU in view of NG further in view of GARCIA (see Previous action page 15 item 52).
Applicant has amended similar limitations to independent claim 18, thus the claim is no longer anticipated by BEN-HAMADOU.
Insofar as Applicant argues against the combination of BEN-HAMADOU, NG, GARCIA (starting Response page 12), Applicant’s argument appears to be acknowledging Examiner’s statements regarding what each of BEN-HAMADOU and NG references do not teach, acknowledging that GARCIA may be relied upon to teach the rotatably-mountable sensor towards relevant content after the relevant content has been selected (see Response page 13), and stating that “the relevant content in Garcia…is not determined based on the gaze and control command of the occupant” which is not required to be taught by GARCIA, but is taught in BEN-HAMADOU (not argued against separately). Applicant’s argument against the references individually cannot be persuasive when the rejection is based on the combination of references. Applicant makes no argument against the combination, only against the citations of GARCIA.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new (modified) grounds of rejection presented below, which are required in response to the Applicants’ amendments to the independent claims. New grounds of rejection are appropriate in response to Applicant’s newly added claims 21-24.

	
Claim Rejections – 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 11-14, 17-18, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over BEN-HAMADOU, Achraf (Pub. No.: US 2018/0203506 A1) in view of NG et al. (Pub. No.: US 2021/0276419 A1) further in view of GARCIA et al. (Pub. No.: US 2019/0043088 A1).
Regarding claim 1, BEN-HAMADOU teaches the control method comprising: 
monitoring a gaze of an occupant (user 100) present inside a vehicle through a camera (image sensor 111; [0056] continuously film user’s face; detecting whether eyes are directed toward one of devices 121, 122; [0071] determined user has look at one of devices); 
receiving a control command from the occupant through an input unit (microphone 112; [0073] audio stream is acquired to detect oral instructions; note that in [0077] input could also be received directly via touch screen); 
searching for a plurality of control targets based on a result of the monitoring of the gaze of the occupant (e.g. [0070-0071] process of tracking user’s gaze in direction of device 121, 122; determines which device user was looking at); 
determining one of the plurality of control targets as a control target based on the control command ([0076] combines the result of the two analyses, audio and video, mentioned above, in order to determine whether the user 100 has given an instruction intended to control the device identified; instruction co which is [0077] converted to command cmd suitable for controlling device); 
providing feedback to the occupant when the control target is determined based on the result of the monitoring of the gaze of the occupant and the control command
controlling the control target based on the control command ([0077] command cmd is transmitted and executed to control device; note other devices and control commands in the above “feedback” limitation).
While BEN-HAMADOU provides a type of feedback to the user by executing the control command on the control target as explained above, BEN-HAMADOU may not be relied upon to expressly disclose the feedback is provided by rotating a feedback unit installed inside the vehicle so that a reference region of the feedback unit faces the control target once the control target has been identified.
NG teaches a display for use in a vehicle which is mounted on a rotatable support structure (see [0007-0008], [0032]), which includes [0033] a drive assembly capable of selectively moving the support structure and the display panel based on usage, circumstances, and/or user input signals (see e.g. [0124] options may include at least one of a user input (e.g., via the user manipulating or interacting with buttons/switches provided with the apparatus of various embodiments) or camera detection of the user (e.g., via use of a camera installed with the apparatus of various embodiments) or voice recognition of the user (e.g., via use of an audio input means installed with the apparatus of various embodiments).  
Accordingly, it would have been obvious to one having ordinary skill in vehicle user interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU and NG before them to have used the rotating display of NG as an additional or alternative feedback (display) unit in BEN-HAMADOU, motivated by the improvements such a rotating display provides as explained in NG at [0030] provide an improvement over the existing fixed viewing angle from a display.
While BEN-HAMADOU in view of NG clearly teaches a feedback unit installed inside the vehicle including a reference region that is capable of rotating in response to voice or gaze input, the combination cannot be relied upon to teach the intended result of the rotation so that the reference region faces the control target  once the control target has been determined (e.g. to call the attention of the user to the control target).
GARCIA teaches (abstract) a rotatably-mounted sensor in a field of view of the vehicle occupant [that] collects information and data from its surroundings [which is processed] to identify relevant content to be presented to the vehicle occupant. The rotatably-
In other words, GARCIA teaches a rotating structure which is used to call the attention of the occupant of a vehicle to some information that the user needs to be aware of. GARCIA makes clear that this concept may be incorporated into other devices (see e.g. [0051]).
Accordingly, it would have been obvious to one having ordinary skill in vehicle user interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU in view of NG and GARCIA before them, to have applied the intended result of GARCIA (rotating to call user’s attention to some information) to the rotating feedback unit (display) of BEN-HAMADOU in view of NG, and arrived at rotating so that a reference region of the feedback unit faces the control target that has been determined (the user is informed of the control target), motivated by the need to provide feedback prior to executing an operation so that the user may confirm the system has correctly identified the target, with a reasonable expectation of success.
Claim 2 – canceled.
Regarding dependent claim 5, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the input unit is a microphone installed inside the vehicle, wherein the control method further comprises: receiving an utterance of the occupant through the microphone ([0073] audio stream received from microphone 112).
Claims 9-10 – canceled.
Regarding dependent claim 11, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose rotating the feedback unit such that the reference region faces the occupant when controlling of the control target is completed. Incorporating the teachings of NG and GARCIA, discussed in the rejection of claim 1 above, cures this deficiency by considering the information to be presented is “the system is ready for next input”.
Regarding dependent claim 12, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the occupant comprises a first occupant and a second occupant ([0078] driver 100 and a passenger). BEN-HAMADOU does not appear to expressly disclose the method further comprising rotating the feedback unit such so that the reference region faces a second occupant when the control command is received from the second occupant among a first occupant and the second occupant.. Incorporating the teachings of NG and GARCIA, discussed in the rejection of claim 1 above, cures this deficiency by considering the information to be presented is “the system is ready for next input”, where the last input was received from the driver as opposed to the occupant (noting there is no claimed requirement that the “second occupant” be a passenger).
Regarding dependent claim 13, incorporating the rejection of claim 1, BEN-HAMADOU further suggests displaying an image related to the control target on a display unit inside the vehicle when the control target is determined for at least the same reasons as claim 1 (e.g. the touch screen for radio 122 or any inherent display for GPS 121 are updated).
Regarding dependent claim 14, incorporating the rejection of claim 1, BEN-HAMADOU further suggests displaying an image related to the control target on a display unit when the control target is controlled for at least the same reasons as claim 1 (e.g. the touch screen for radio 122 or any inherent display for GPS 121 are updated).
Regarding dependent claim 17, incorporating the rejection of claim 15, BEN-HAMADOU does not appear to expressly disclose providing feedback to the occupant through a sound output unit installed inside the vehicle
Regarding claim 18, BEN-HAMADOU in view of NG further in view of GARCIA, combined at least for the reasons discussed in claim 1, similarly teaches the control device (BEN-HAMADOU: FIG 1) comprising: 
an interface unit connected to a camera configured to monitor a gaze of an occupant present inside a vehicle (BEN-HAMADOU: some structure which allows [0053-0054] analysis module 113 to receive video from image sensor 111 and audio acoustic signal sensor 112; [0037-0038] gaze direction and oral instruction; [0046] user 100; vehicle 130; image sensor 111; [0056] continuously film user’s face; detecting whether eyes are directed toward one of devices 121, 122; [0071] determined user has look at one of devices),
an input unit configured to receive a control command from the occupant (BEN-HAMADOU: e.g. [0052] microphone 112; [0053] oral instruction),  
a feedback unit installed inside the vehicle to provide feedback to the occupant (suggested by BEN-HAMADOU: e.g. controlled device 121, 122 [0077] could include a touch screen; taught in NG: a display for use in a vehicle which is mounted on a rotatable support structure (see [0007-0008], [0032])), and
a processor configured to exchange information with the camera, the input unit and the feedback unit through the interface unit (BEN-HAMADOU [0053] analysis module comprises processor and memory; receive video from image sensor 111 and audio acoustic signal sensor 112), wherein the processor 
searches for a plurality of control targets based on a result of monitoring the gaze of the occupant (BEN-HAMADOU e.g. [0070-0071] process of tracking user’s gaze in direction of device 121, 122; determines which device user was looking at), 
determines one of the plurality of control targets as a control target based on the control command ([0076] combines the result of the two analyses, audio and video, mentioned above, in order to determine whether the user 100 has given an instruction intended to control the device identified
rotates the feedback unit (NG teaches a display for use in a vehicle which is mounted on a rotatable support structure (see [0007-0008], [0032]) ) so that a reference region of the feedback unit faces the control target (GARCIA as discussed in claim 1 teaches technique whereby rotation of a sensor is done to capture user’s attention, provide feedback) when the control target is determined based on the result of the monitoring of the gaze of the occupant and the control command (taught by combination, that is the processor of BEN-HAMADOU determines what device is the intended target; the structure of NG is rotated using the technique of GARCIA to provide feedback about the intended target device identified in BEN-HAMADOU; see discussion claim 1 for details and motivation for combination), and 
controls the control target based on the control command ([0077] command cmd is transmitted and executed to control device; note other devices and control commands in the rejection of the “feedback” limitation of claim 1).
Claim 19 – canceled.
Regarding dependent claim 21, incorporating the rejection of claim 18, BEN-HAMADOU further teaches wherein the input unit is a microphone installed inside the vehicle, wherein the control method further comprises: receiving an utterance of the occupant through the microphone ([0073] audio stream received from microphone 112).
Regarding dependent claim 24, incorporating the rejection of claim 18, BEN-HAMADOU further suggests a display unit provided inside the vehicle, and configured to display an image related to the control target when the control target is determined (e.g. when providing feedback by actually performing the interaction, that is, the user can hear a radio turn on (the example in [0077] “start” radio 122, noting that the user can also use touch screen input to control radio that is powered on); the user can see the GPS instructions
Claims 3, 4, 15, 16, 20 are rejected under 35 USC 103 as unpatentable over BEN-HAMADOU in view of NG further in view of GARCIA, further in view of PUBLICOVER et al. (Pub. No.: US 2015/0338915 A1).
Regarding dependent claim 3, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose the method further comprising: continuing to monitor the gaze of the occupant when the control target is determined (while [0056] continuously film user’s face; [0070] process of tracking the user's gaze thus continues as long as neither of the devices 121 or 122 has been selected). Incorporating the teachings of NG and GARCIA as discussed above does not cure this deficiency.
PUBLICOVER is directed to (abstract) systems and methods for discerning the intent of a device wearer primarily based on movements of the eyes… performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. 
PUBLICOVER teaches continuing to monitor the gaze of the occupant when the control target is determined and while an action is being performed (see e.g. [0153] it may be advantageous to specify a component of an action prior to specifying one or more objects. As an example, the continuous activation mode described below allows actions to be performed on one or more objects repeatedly; see explanation of “look” in [0154] and how it is used with [0156] “go”; [0187] Eye-tracking cameras can also be used that are "peripheral" to processing units such as those connected via a USB (universal serial bus), wirelessly ( e.g. via Wi-Fi or Bluetooth), affixed to the dashboard of a car… The grammar and eye signals contained in the iUi GUI (user interface) can be relevant, useful, and/or be deployed in any of these contexts).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interaction before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU (as improved by NG-GARCIA) and PUBLICOVER before them, to have combined BEN-HAMADOU (intermittent gaze tracking plus vocal control) and PUBLICOVER (continuous gaze tracking) and arrived at continuing to monitor the gaze of the occupant when the control target is determined with a reasonable expectation of success, the combination motivated by the improved eye tracking of PUBLICOVER in order to be prepared for performing an action on the next target once the current action is complete, an improvement as broadly stated in PUBLICOVER new paradigms are required to discern intent from eye movements while retaining the ability of individuals to visualize and interact with their environment.
Regarding dependent claim 4, incorporating the rejection of claim 3, BEN-HAMADOU-NG-GARCIA as improved by PUBLICOVER further teaches wherein, once the control target is determined, the control target is controlled regardless of the result of the monitoring of the gaze of the occupant (BEN-HAMADOU once determined what target user was looking at, system searches for oral instruction to control target as in [0078] combined with [0087] geometry of user’s lips from video stream to confirm oral instruction; this is clearly independent of what the user might be looking at next as determined in PUBLICOVER).
Regarding dependent claim 15, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose when the control target is determined as a display unit inside the vehicle and the result of monitoring of the gaze of the occupant is a first region of the display unit, displaying an image in the first region based on the control command. Note that both example devices 121, 122 taught in BEN-HAMADOU may be assumed to have a display unit ([0077] radio 121 has touch screen; [0047] GPS 122 must have a display in order to present instructions; other auxiliary device examples include [0003] mobile phone, [0004] air condition, windows [0005] where such devices are generally controlled via buttons or touch screen). Thus, while not explicitly stated, BEN-HAMADOU may be relied upon to teach the control target is determined as a display unit inside the vehicle. 
PUBLICOVER, which is similarly directed to gaze detection, teaches when the control target is determined as a display unit inside the vehicle and the result of monitoring of the gaze of the occupant is a first region of the display unit, displaying an image in the first region based on the control command because:
[0020] teachings may be incorporated into conveyances (e.g., vehicle console/dashboard, instrument cluster, infotainment system, mirrors, seats, steering wheel, doors, purpose based devices that are operatively coupled for limited duration and/or specific functions, etc.)
By way of a first example, see FIG 5 and [0402] user can explore the contents of an image “selecting a pan and zoom” interactable; Upon entering the "pan and/or 
By way of a second example, see FIG 6 [0428] main (top-level) menu is activated; user is presented with interactables representing user applications within regions that are sized to conform to the angular resolution for reliable gaze detection and region selection; when activated [0429] main-menu example, the left sidebar 631 is unused for eye-signal control. The right sidebar 632 contains interactables that represent the following actions (from top to bottom): main reveal 633, go 634, and page scroll to the left 635. See [0433-0445] for description of menu options, any of which [0446] may be selected using eye-gaze (select, look, go).
By way of a third example, see FIG 7 [0447] which is similar to FIG 6, The eye-selectable region associated with each interactable is larger in the horizontal direction compared to FIG. 6, making selections easier.
[0449] FIG. 8 is an example of a screenshot 530 that might be viewed upon a selection and activation of a main-menu "mail" interactable (e.g., see FIGS. 6 and 7).
[0451] FIG. 9 is an example of a screenshot ofa display 530 that can be used as a numeric keypad in applications such as entering a numeric value or dialing a phone number.
What each of these examples have in common is the display is selected, contents are rendered including additional “eye activation” areas, which the user can then further activate using gaze in order to accomplish some function. PUBLICOVER explains in 
Applying this technique to, for example, the radio touch screen of BEN-HAMADOU, one having ordinary skill can immediately see how gazing at the radio and issuing a vocal command “start” would turn on the radio, present an appropriate user interface for controlling the radio on the touch screen, and the user can then (using the technique of PUBLICOVER) continue to control the radio functions using gaze detection alone.
Thus, it would have been obvious to one having ordinary skill at the time the invention was effectively filed, having the teachings of BEN-HAMADOU (as improved by NG-GARCIA) and PUBLICOVER before them, to have combined the teachings and arrived at the claimed invention, motivated by the teachings in PUBLICOVER [0452], with a reasonable expectation of success.
Regarding dependent claim 16, incorporating the rejection of claim 15, BEN-HAMADOU does not appear to expressly disclose monitoring a gaze of the occupant, after displaying the image in the first region, to obtain a second monitoring result; receiving a second control command from the occupant; and displaying an image in a second region of the display unit based on the second control command when a second control target is determined as the second region based on the second monitoring result and the second control command. Incorporating the teachings of PUBLICOVER for at least the reasons discussed in claim 15 cures this specific deficiency because PUBLICOVER clearly teachings navigating within the display using only gaze detection, once the menu has been activated as explained above.
Regarding dependent claim 20, incorporating the rejection of claim 18, BEN-HAMADOU does not appear to expressly disclose when the control target is specified, the processor continues monitoring the gaze of the occupant. Incorporating the teachings of PUBLICOVER as discussed in the rejection of claim 3 above cures this deficiency.
Claims 6, 7, 8, 22, 23 are rejected under 35 USC 103 as unpatentable over BEN-HAMADOU in view of NG further in view of GARCIA further in view of LAMB et al. (WO 2014/078480 A1, also published as CA 2891202 A1)
Regarding dependent claim 6, incorporating the rejection of claim 5, BEN-HAMADOU does not appear to expressly disclose lowering a weight of the result of monitoring of the gaze of the occupant and raising a weight of the utterance of the occupant received through the microphone when the control target is controlled based on the control command (see instant application [16], [254],[275],[292] which states that the weights may be changed, but provides no details of how or why).
LAMB is similarly directed to controlling a device based on gaze detection and voice input (see e.g. [0074] if the person is looking at the device while talking (as detectable using gaze detection), then the device may rely on that detected gaze, in combination with the detected speech, as a trigger to process an actual interaction). LAMB teaches that when detecting interaction, each possible input has an associated weight ([0077] output from each sensor is provided to various interface mechanisms to determine whether interaction is taking place (including gesture, gaze detection, speech, touch, proximity) [0084] each detection mechanism may produce a value or number reflecting a degree of certainty of the detection result (e.g., a real number from 0.0 to 1.0, where 0.0 means no interaction was detected and 1.0 means an interaction was certainly detected) where the [0085] the function F (formula 2) may produce a weighted sum or average of the values produced by the various detection mechanisms, where different weights may be given to different detection mechanisms, depending, e.g., on their known or perceived or historical accuracy. See further table in [0089].
LAMB further teaches [0092] The weights for the various detection mechanisms may vary dynamically based on information the device has learned from prior detections…. the weights assigned to certain mechanisms may be adjusted based on the accuracy or usefulness of those mechanisms. 
Accordingly, it would have been obvious to one having ordinary skill in vehicle interactions before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU (as improved by NG-GARCIA) and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting at least voice and gaze in order to control a device, where each detection has an associated weight which may be adjusted for its usefulness) and arrived at lowering a weight of the result of monitoring of the gaze of the occupant and raising a weight of the utterance of the occupant received through the microphone when the control target is controlled based on the control command 
Regarding dependent claim 7, incorporating the rejection of claim 1, BEN-HAMADOU does not appear to expressly disclose wherein the input unit is the camera, wherein the control method further comprising: receiving a touch input or a gesture input of the occupant as the control command through the camera, wherein the determining of a control target comprises: determining the control target on the basis of at least one of the touch input or the gesture input of the occupant and the result of monitoring of the gaze of the occupant.
LAMB is similarly directed to controlling a device on the basis of gaze detection and voice input (see e.g. [0074] if the person is looking at the device while talking (as detectable using gaze detection), then the device may rely on that detected gaze, in combination with the detected speech, as a trigger to process an actual interaction). 
However, LAMB determines that an interaction is taking place from other sensors as well (see e.g. [0087] and FIG 4K: gesture detection mechanism(s) 168 try to determine (at S410') whether any movement that they are detecting via the camera sensor(s) corresponds to a gesture… face/gaze detection mechanism(s) 184 try to determine (at S412') whether any images that they are detecting via the camera sensor(s) corresponds to at least one face… voice/speech detection mechanism(s) 176 try to determine (at S414') whether any sound that they are detecting via the microphone sensor(s) corresponds to a speech…). [0089] each detection mechanism may have a corresponding detection weight. 
LAMB further teaches [0098] Upon detection of possible interaction(s) (S406, FIG. 41), the device preferably maintains an indication of what kind of interaction(s) may be going on. This may be achieved by having the process of determining possible interactions (S406, FIGS. 4J, 4K) produce and provide information for use by subsequent processing. [00118] gestures may be used to confirm other detected information. [00128] Having determined the actual interaction (at S411), the device proceeds (at S413) to carry out the instructions or commands or queries associated with the actual interaction.
Thus LAMB teaches the input unit is the camera (detecting interaction of both gesture and gaze), wherein the control method further comprises: receiving a touch input or a gesture input of the occupant as the control command through the camera (detecting the gesture input of user; only one needs to be shown when recited in the alternative) wherein the determining of a control target comprises: determining the control target on the basis of at least one of the touch input or the gesture input of the occupant and the result of monitoring of the gaze of the occupant (using the gesture input to confirm the other input [e.g. gaze]).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU (as improved by NG-GARCIA) and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting voice and gaze in order to control a device, as well as detecting and combining other types of interaction mechanisms) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the increased number of mechanisms that the user (occupant) could use within the vehicle in order to indicate desired device to be controlled.
Regarding dependent claim 8, incorporating the rejection of claim 1, BEN-HAMADOU further teaches wherein the input unit comprises the camera and a microphone installed in the vehicle (as discussed in claim 1). BEN-HAMADOU further teaches receiving an utterance of the occupant as a first control command through the microphone (as discussed in claim 1).
However, BEN-HAMADOU does not appear to expressly disclose wherein the control method further comprising: receiving a touch input or a gesture input of the occupant as a second control command through the camera; and determining the control target on the basis of the first control command and the second control command if accuracy of the result of monitoring of the gaze of the occupant is equal to or less than a reference value (see instant application [258] use other mechanisms when cannot detect gaze direction accurately).
As discussed in the rejections of claims 6 and 7, LAMB may be relied upon to teach receiving a touch input or a gesture input of the occupant as a second control command through the camera (determining user interaction includes gesture detected determining the control target on the basis of the first control command and the second control command if accuracy of the result of monitoring of the gaze of the occupant is equal to or less than a reference value (whether an interaction is occurring at all is based on weights of all received inputs; if gaze detection weight is low (regardless of reason) the detected interaction will be based on the other received interactions, e.g. speech and gesture, where gesture can be used to confirm the other input (e.g. speech).
Accordingly, it would have been obvious to one having ordinary skill in vehicle interfaces before the effective filling date of the claimed invention, having the teachings of BEN-HAMADOU (as improved by NG-GARCIA) and LAMB before them, to have combined BEN-HAMADOU (detecting voice and gaze in order to control a device) and LAMB (detecting voice and gaze in order to control a device, as well as detecting and combining other types of interaction mechanisms) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the increased number of mechanisms that the user (occupant) could use within the vehicle in order to indicate desired device to be controlled.
Regarding dependent claim 22, incorporating the rejection of claim 21, BEN-HAMADOU does not appear to expressly disclose the processor lowers a weight of the result of the monitoring of the gaze of the occupant and raises a weight of the utterance of the occupant received through the microphone when the control target is controlled based on the control command. Incorporating the teachings of LAMB as discussed in the rejection of claim 6 above cures any deficiency.
Regarding dependent claim 23, incorporating the rejection of claim 18, BEN-HAMADOU does not appear to expressly disclose wherein the processor receives a touch input or a gesture input of the occupant as the control command through the camera, and determines the control target based on at least one of the touch input or the gesture input of the occupant and the result of the monitoring of the gaze of the occupant. Incorporating the teachings of LAMB as discussed in the rejection of claim 7 above cures any deficiency.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

	
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173